DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 08/15/22 is acknowledged. 

Status of Claims
Claims 1-4 and 6-18 are pending. 
Claims 8-18 are withdrawn. 
In the Amendment filed on 08/15/22, claim 1 was amended, and no claims were cancelled or added. (Claim 5 was previously cancelled.)
Claims 1-4, 6 and 7 are rejected.

Response to Arguments
Regarding the rejection under 35 U.S.C. 112 
The claims as amended are largely subject to the same or similar issues/rejections under 35 U.S.C. 112 as were the previous claims.  
Regarding the lack of support, Applicant cites Figs. 1 and 2 (block 240) (Response, pp. 7-8). In response, it is noted that Fig. 1 merely shows respective lines of communication: (1) between aggregator 120 and merchants 140; (2) between aggregator 120 and computer program/application 115 of financial institution backend; and (3) between computer program/ application 115 of financial institution backend and electronic device 135 (associated with customer 130). That is, Fig. 1 shows that communication between the indicated entities is possible or occurs in general; it does not specify any particular communication or content thereof between any specific parties. Accordingly, Fig. 1 does not supplement Fig. 2 (block 240) in any such manner as could possibly support the claim limitations in question. (Note: the extent of support provided by Fig. 2 (block 240) has already been discussed at length in the rejections in the previous and instant Office Actions.)
Further in regard to the lack of support, Applicant writes: 
This amendment addresses the Office Action's rejection for lack of written description, as it clarifies "what entity opens the second user interface" and "that the second user interface is opened between the customer device and ... ," as required by the Office Action. (Response, p. 8)

This statement of Applicant's reflects a misunderstanding of the rejection in the last Office Action. The Office Action did not "require" such clarification by way of Applicant's amendment. Applicant has amended the claim in an attempt to provide such clarification. However, that does not solve the problem. The problem is that the necessary clarification, or more precisely, support, is missing from the Applicant's original disclosure.
Regarding the unclear scope, Applicant writes: 
The Office Action asserts that "presenting ... in a first user interface with a customer electronic device," as recited in independent claim 1 is not clear due to the term 'with."' Office Action, pages 12-13 (emphasis in original). Although Applicant does not necessarily agree, solely in an effort to expedite prosecution, Applicant has amended claim 1 appropriately. (Response, p. 9)

This statement of Applicant's is incorrect. Claim 1 was not amended with respect to the limitation in question.
Regarding the rejections under 35 U.S.C. 103 
Applicant's arguments have been fully considered but are not persuasive.
Applicant argues: 
… one of skill in the art would not be motivated to swap the "session identifier" of Bi into Hafner in place of the "source list response."  … no one would substitute the "source list response" of Hafner with the "session identifier" of Bi. (Response, p. 11)

In making this argument, Applicant misunderstands the previous rejection. The rejection did not propose substituting Bi's session identifier with Hafner's identifier. Rather, the rejection proposed adding to Hafner Bi's teachings regarding a session identifier. To further highlight this position of the Office, the rejection in question has been revised in the instant Office Action, so as no longer to rely on Hafner's identifier. 
---
(Nonetheless, it should be understood that the Office does not agree with Applicant's argument (Response, p. 11) to the effect that Hafner does not teach an identifier. Rather, Hafner teaches an identifier, as per the previous Office Action. 
In this regard, Applicant writes: 
The "source list response" is inferred to include a list of "sources 106" that have automatic remittances set-up with "resources 104." (Response, p. 11; emphasis added)

This statement of Applicant's is incorrect. No inference is made. The subject matter in question is taught by Hafner, e.g., 0024:
Procurement entity 102 may utilize resource issuer interface 164 to obtain information regarding those sources 106 in which procurement entity 102 has automatic remittances and/or account-on-file set up in association with resource 104. For example, procurement entity 102, via interaction with resource issuer interface 164 may request a list of all sources 106 with automatic payments and/or account-on-file set up in association with resource 104. In turn, a source list request 176 may be transmitted from procurement entity device 160 to resource provider 108, via resource/account issuer 110. Resource provider 108 may query billing information 136 to determine which sources 106 include an automatic payment and/or account-on-file setup, and transmit a source list response 178, via resource/account issuer 110, to procurement entity device 160 for storage within memory 168 and presentation to procurement entity 102 via resource issuer interface 164. (Emphasis added)

Further in this regard, Applicant writes: 
Additionally, even if the "source list response" is analogous to the "identifier" of claim 1, which Applicant does not concede, the fact remains that the "source list response" of Hafner is not provided by the alleged "aggregator" - resource provider 108. Instead, the "source list response" is generated by "procurement entity device 160," which the Office Action cites to as allegedly disclosing the "customer electronic device." See Office Action, page 15. Put differently, rather than disclosing "receiving, by the financial institution backend, the session identifier for the active customer session with the customer from the aggregator," as recited in independent claim 1, the Office Action is instead stating, essentially, that Hafner discloses the identifier being received from the customer electronic device. (Response, p. 12; bold/ italics in original, underlining added)

This argument of Applicant is incorrect. As explicitly indicated in the rejection in the previous Office Action, and in Hafner, Hafner does teach that the source list response is received from the aggregator:

    PNG
    media_image1.png
    203
    649
    media_image1.png
    Greyscale

(Office Action issued 05/16/2022, p. 16, quoting Hafner 0024)
Note the underlined portions above. That is, source list response 178 is received by resource/account issuer 110 (financial institution backend) from resource provider 108 (aggregator).
In this regard, Applicant argues that "the 'source list response' is generated by 'procurement entity device 160'" (as per the above-quoted paragraph, Response, p. 12). This point is irrelevant. The claim does not recite anything about "generating" the session identifier; the claim language in question recites "receiving … the session identifier ….")
---
	With regard to Bi, Applicant writes: 
Bi, which is cited to by the Office Action as allegedly disclosing the "session identifier," fails to remedy this deficiency, as Bi fails to explicitly identify the component that generates the "session identifier." (Response, p. 12; emphasis added)

Again, Applicant argues about the prior art not teaching "generating" the session identifier. As per above, such line of argument is misplaced and irrelevant, as such content is not claimed. 
	As per the instant rejection hereinbelow, upon reconsideration, the Office deems Bi to teach the recited "aggregator." Specifically, Bi's application server is an aggregator in that it aggregates client requests (receiving and responding to/handling client requests). Moreover, even if Bi were not to teach the recited "aggregator," Hafner teaches the aggregator. Hafner teaches that the financial institution backend and the aggregator exchange various information pertaining to / for the sake of security (e.g., confirmation notices, alert information). It will be understood that the session identifier is information exchanged for the purpose of security. Thus, while Hafner teaches the exchange of such information between the relevant parties (financial institution backend and aggregator) in general, Hafner does not specifically teach the case in which the security information is a session identifier. See the rejection hereinbelow for citations to specific portions of Bi and Hafner.
 
Examiner's Comments
Not Positively Recited
Claim 1 recites:
"opening … wherein the second user interface receives login credentials for the selected merchant"
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art. See rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Lack of Written Description/Not in Specification/Lack of Algorithm
Claim 1 recites "pushing, by the financial institution backend from the aggregator, a second user interface to the customer electronic device for the selected merchant." The most closely related subject matter in Applicant's disclosure is at 0042 of the specification, Fig. 2, block 240, and original claim 1. 0042 of the specification states in its entirety: 
In step 240, a window, such as a lightbox, may be opened with the selected merchant, and in step 245, the customer may enter login credentials for the selected merchant in the window. In step 250, the aggregator may validate the credentials with the merchant. If the customer's login fails, the process may stop.

Fig. 2, 240 includes the following description: 
Window opened with aggregator using session identifier (240)

Original claim 1 reads, in pertinent part: 
opening a second user interface with the selected merchant, wherein the login credentials for the merchant are received from the customer in the second user interface;  

None of 0042 of the specification, Fig. 2, block 240, and original claim 1 indicates any of the following:
that a user interface is pushed to the customer device
that a user interface for the selected merchant (where the customer enters login credentials for the merchant / which receives the login credentials for the merchant from the customer) exists on the customer device
that the financial institution backend pushes anything to the customer device 
that the financial institution backend is involved in the operation described by 0042, Fig. 2, block 240, and the above-quoted operation of original claim 1
that anything is pushed to the customer device from the aggregator 
All that the disclosure teaches is that the window / user interface is opened with the merchant (0042, original claim 1) and that the window is opened with the aggregator (Fig. 2, 240). 
	Further, as indicated by both Fig. 2 and the description of Fig. 2 in the specification (0029-0046), the steps of Fig. 2 are performed by a variety of different entities: the customer, the financial institution backend, and the aggregator. Accordingly, Fig. 2 and its description in the specification (and original claim 1, for that matter) do not provide context sufficient (1) to infer on which device the second user interface exists, and (2) to determine which entities are necessarily / definitively involved in step 240. Accordingly, support for the above-indicated recitation is not found in Applicant's disclosure. 
In addition, the disclosure does not provide details on what the recited action comprises or how it is performed, for example, how the financial institution backend pushes the user interface from the aggregator to the customer electronic device. Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.
Claims 2-4, 6 and 7 are rejected by virtue of their dependency from a rejected base claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Lack of Antecedent Basis/Unclear Antecedent Basis
Claim 1 recites "receiving … the session identifier for the active customer session with the customer, …." The underlined words lack antecedent basis. First, the "customer" was not previously recited. Second, the "session identifier for the active customer session" was not previously recited as being "with the customer." 
Claim 1 recites "pushing, by the aggregator … the customer associated with the session identifier …." The underlined words lack antecedent basis. The "customer" was not previously recited as being "associated with the session identifier." 
Claims 2-4, 6 and 7 are rejected by virtue of their dependency from a rejected claim.

Unclear Scope 
Claim 1 recites "presenting, by a financial institution backend comprising at least one computer processor and in a first user interface with a customer electronic device over a first communication channel, …." It is not clear what is meant by saying that a listing is presented by a financial institution backend in a user interface with a device over a communication channel. As best understood, the user interface is "of" or "on" (not "with") the customer electronic device. Hence the meaning and scope of the claim is not clear. 
 Claim 1 recites "pushing, by the financial institution backend from the aggregator, a second user interface to the customer electronic device for the selected merchant." Given Applicant's description/definition of "user interface," it is not clear how a user interface is pushed from one entity to another. See specification 0083, 0084, e.g.:
As used herein, a user interface includes any hardware, software, or combination of hardware and software used by the processing machine that allows a user to interact with the processing machine. A user interface may be in the form of a dialogue screen for example. A user interface may also include any of a mouse, touch screen, keyboard, keypad, voice reader, voice recognizer, dialogue screen, menu box, list, checkbox, toggle switch, a pushbutton or any other device that allows a user to receive information regarding the operation of the processing machine as it processes a set of instructions and/or provides the processing machine with information. Accordingly, the user interface is any device that provides communication between a user and a processing machine. The information provided by the user to the processing machine through the user interface may be in the form of a command, a selection of data, or some other input, for example. (0083)

Hence the meaning and scope of the claim is not clear. 
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2-4, 6 and 7 are rejected by virtue of their dependency from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hafner et al. (U.S. Patent Application Publication No. 2018/0121974 A1), hereafter Hafner, in view of Bi et al. (U.S. Patent Application Publication No. 2004/0024688 A1), hereafter Bi, and further in view of Braski et al. (U.S. Patent Application Publication No. 2016/0117679 A1), hereafter Braski.

Regarding Claim 1
Hafner teaches:
(step A) presenting, by a financial institution backend (resource/account issuer 110) comprising at least one computer processor and in a first user interface with a customer electronic device (procurement entity 160) over a first communication channel (0018, Fig. 1, arrow between 110/140 and 160/162), a listing of a plurality of merchants (list of sources 106) that are eligible to receive a push of a financial instrument (resource 104) from an aggregator (resource provider 108); (0018, 0024-0026, 0034, 0042-0043, Fig. 1, Fig. 2, 206, Fig. 3, 304)
(step B) receiving, at the financial institution backend and in the first user interface, a selection of one of the plurality of merchants; (0026, 0035, 0043-0044, Fig. 2, 208, Fig. 3, 308)
(step C) … by the financial institution backend over a second communication channel (0018, Fig. 1, arrow between 110/140 and 108/126) … from the aggregator; (Fig. 1, 0029, 0038, 0045, 0030, 0039 As shown in Fig. 1, both confirmations 190 sent to user to confirm changes/updates (0029, 0038, 0045) and alert/warning notifications 196, 198 (0030, 0039) are exchanged between 110 (financial institution backend) and 108 (aggregator); both confirmations and alert/warning notifications are security information for the purpose of avoiding fraud/error; in other words, Hafner teaches exchange of security information between financial institution backend and aggregator) 
(step D) … by the financial institution backend, … from the aggregator, …; (Fig. 1, 0029, 0038, 0045, 0030, 0039; see comments at step C above)
(step E) presenting, by the financial institution backend and in the first user interface, a plurality of financial instruments that are eligible for provisioning to the selected merchant; (0026, 0034-0035, 0042-0043)
(step F) receiving, by the financial institution backend and in the first user interface, a selection of one of the plurality of financial instruments that are eligible for provisioning; (0026-0027, 0035, 0043-0044, Fig. 2, 208, Fig. 3, 308)
(step I) providing, by the financial institution backend, financial instrument data (new resource information 152, modification indication 186, transmitted to 108 by/via 110 or resource issuer interface 164 (which is app of issuer 110)) for the selected financial instrument … to the aggregator over the second communication channel; and (0026-0027, 0044, Fig. 1, 186)
(step J) pushing, by the aggregator, the financial instrument data for the customer … to the merchant (108 transmits new resource information 138 to 106) over the third communication channel (0016, Fig. 1, arrow between 108/126 and 106/114). (0027, 0036)
As explained above (step C), Hafner teaches the exchange of security information between a financial institution backend and an aggregator, but not the exchange of a session identifier specifically. However, Bi teaches:
(step C) requesting (login request), by a … over a second communication channel (Figs. 3, 7, 9, 12, 15, 18, 25, 29, 48, 51, 54 show dedicated communication channel between client and application server), a session identifier for an active customer session from the aggregator (application server); (0107-0109; note under broadest reasonable interpretation, application server teaches aggregator, as application server aggregates requests from clients, see also, e.g., 0148-0153, 0075, 0116)
(step D) receiving, by the …, the session identifier for the active customer session with the customer from the aggregator, wherein the session identifier is time limited (0109, expiration time); (0107-0109)
(step I) providing, by the …, financial instrument data for the selected financing instrument (account update request, changes to customer account information) and the session identifier to the aggregator over the second communication channel; (0107-0109, 0112-0113, 0148-0153)
(step J) … the customer associated with the session identifier … (0107-0109, 0112-0113, 0148-0153)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Hafner's automatic account-on-file systems and methods for updating outdated account/card information under user control (see Hafner, Abstract, 0048), by incorporating therein Bi's teachings of using a session identifier to update user account information, including provision of a previously requested session identifier with new customer account information in order to update customer account information, so as to ensure security/authentication before permitting access/updates to customer account information, in order to protect customer data. See Bi, 0107-0109. In addition, combining these teachings of Bi pertaining to use of a session identifier to update user account information with Hafner's systems and methods for updating user account information amounts to (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Hafner 0026-0027, 0043 teaches that resource/account issuer 110 (financial institution backend) may transmit a new resource indication 182 to procurement entity device 160 (customer electronic device), and in response to receiving which, procurement entity device 160 may generate a prompt 184, which eventually results in the new resource information being communicated from procurement entity device 160 (customer electronic device) to affected sources 106 (merchants). Thus, Hafner teaches that the financial institution backend effectively establishes a line of communication between the customer electronic device and the affected merchants. However, Hafner does not explicitly disclose the following limitations. Nonetheless, Braski teaches: 
(step G) pushing, by the financial institution backend from the aggregator, a second user interface to the customer electronic device for the selected merchant, wherein the second user interface receives login credentials (see 0026, 0038) for the selected merchant; (0040-0041, 0078-0079, Fig. 3, 308-312, Fig. 4B, 422-434, Fig. 5, 506; regarding "by the financial institution backend from the aggregator," see 0035-0036, 0073-0074, wallet integration server 102 (aggregator) may be client application of/integrated with financial institution server 104 (financial institution backend), in such a manner that the pushing of the user interface is performed both by 104 (financial institution backend) and from 102 (aggregator), e.g., bank may provide the account update service as part of its mobile banking app, and client application of wallet integration server may be a service of/feature of/accessed through the bank's app/system; see also 0040 ("may be configured to receive a validation request from the wallet integration server 102 [aggregator] and responsively present a validation page to the user 106 on the user computing device 108."), 0041 ("the wallet integration server 102 [aggregator] may generate API calls to route the user 106 to a validation page of the selected at least one vendor 120."), 0078 "The PayPal® [vendor (0025, 0069), i.e., merchant] login page 506 may be opened within the bank's [financial institution] webpage ….")
(step H) validating, by the aggregator, the login credentials with the selected merchant over a third communication channel; (0040-0041, 0070-0072, 0078-0079, Fig. 4C, 438-450, note esp. 440)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Hafner's automatic account-on-file systems and methods for updating outdated account/card information under user control in the context of credit card transaction/payment processing (see Hafner, Abstract, 0048), by incorporating therein these teachings of Braski, since this would provide increased security and decreased likelihood of fraud in updating account information. See Braski, 0040-0041, 0070-0072, 0078-0079. In addition, the combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 2
Hafner in view of Bi and Braski teaches the limitations of base claim 1 as set forth above. Hafner further teaches:
reviewing, by the financial institution backend, customer transaction data (billing information 136) for transactions conducted with a plurality of merchants; and (0024-0025)
identifying, by the financial institution backend, the merchant from the customer transaction data based on a plurality of transactions with the merchant. (0024-0025)

Regarding Claim 3
Hafner in view of Bi and Braski teaches the limitations of base claim 1 as set forth above. Hafner further teaches:
wherein the financial instrument data (0026, new resource information) comprises at least one of a customer name (0017, 0023, name), a financial instrument number (0017, 0023, resource number), and an expiration date. (0017, 0023, 0026)

Regarding Claim 4
Hafner in view of Bi and Braski teaches the limitations of base claim 1 as set forth above. Hafner further teaches:
wherein the financial instrument data further comprises a CVV (0017, 0023, security ID) and a billing zip code (0017, 0023, address). (0017, 0023, 0026)

Regarding Claim 6 
Hafner in view of Bi and Braski teaches the limitations of base claim 1 as set forth above. Bi further teaches:
wherein the session identifier comprises a token having an expiration. (0109)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hafner et al. (U.S. Patent Application Publication No. 2018/0121974 A1), hereafter Hafner, in view of Bi et al. (U.S. Patent Application Publication No. 2004/0024688 A1), hereafter Bi, further in view of Braski et al. (U.S. Patent Application Publication No. 2016/0117679 A1), hereafter Braski, and further in view of Spector et al. (U.S. Patent Application Publication No. 2018/0268399 A1), hereafter Spector.

Regarding Claim 7 
Hafner in view of Bi and Braski teaches the limitations of base claim 1 as set forth above. 
Hafner in view of Bi and Braski does not explicitly disclose but Spector teaches:
wherein the second user interface comprises a lightbox. (0038)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Hafner's automatic account-on-file systems and methods for updating outdated account/card information under user control (see Hafner, Abstract, 0048), by incorporating therein Spector's teachings of using a lightbox for receiving, by a backend, credentials from a customer, because a lightbox is a user-friendly way to present content on a user interface under certain circumstances, e.g., for presenting a small amount of content (e.g., a few form entry fields) in a larger easier to read format (useful for registration and the like), drawing user's attention to the content while hiding less important content that would clutter the display, and without making the user go to a different webpage. See MotoCMS "Lightbox Design: Win or Fail for the UX?," pp. 1-3 (listed on attached Notice of References Cited, Form PTO-892). In addition, the combination is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references:
The Rosano references, Carroll, de Silva, Bradstreet, Bloy and Wehunt teach updating a financial instrument in the context of recurring payments, and cancellation of recurring payments.
Grigg teaches information regarding identification of a merchant.
Chawla teaches a user interface being a lightbox for receiving credentials.
Keresman and Celikyilmaz teach merchants registering with an aggregator.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-67096709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWP/
Examiner, Art Unit 3692

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692